Citation Nr: 1535384	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right ankle Achilles tendonitis.

2.  Entitlement to an evaluation in excess of 10 percent for left ankle Achilles tendonitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989 and from December 2004 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Thereafter, the appeal was remanded by the Board in October 2014.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran submitted a statement, in January 2015, in which she alleged that her ankle disabilities prevented her from working.  This amounts to a claim for a TDIU; as such, the Board has jurisdiction over this issue.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's right ankle disability is productive of painful and limited motion, restriction in the ability to stand and instability.  There is the functional equivalent of marked limited motion.

2.  The Veteran's left ankle disability is productive of painful and limited motion, restriction in the ability to stand and instability.  There is the functional equivalent of marked limitation of motion.


CONCLUSIONS OF LAW

1.  Right ankle Achilles tendonitis is 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5271 (2014).

2.  Left ankle Achilles tendonitis is 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act (VCAA) defines VA's duty to assist claimants in the development of their claims.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. § 3.159 (2014).

Here, the Veteran's claims for increased ratings for her bilateral ankle disabilities arise from her disagreement with ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Service treatment records from the Veteran's first period of active duty, as well as post-service VA and private medical records have been obtained and reviewed in connection with her claims.  In addition, the Veteran's lay statements have been associated with the record and have been reviewed.  The Board notes that service records from the Veteran's second period of active duty have not been located.  However, in light of VA's attempts to obtain such records, the Board finds that the duty to assist has been met.  The AOJ notified the Veteran of the missing records in an April 2012 letter, and asked the Veteran to send in any records still in her possession.  Following repeated attempts to obtain the records, the AOJ issued an April 2012 formal finding of the unavailability of the missing records.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed.  Since all efforts have been exhausted, further attempts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).

The Veteran has been afforded multiple VA medical examinations in connection with her bilateral ankle disabilities, most recently in January 2015, in compliance with the Board's October 2014 remand directives.  Collectively, the Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In a July 2014 written communication, the Veteran waived RO consideration of new evidence.  She has not asserted that there is any outstanding evidence relating to the issues on appeal.

During the July 2014 videoconference hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that she is entitled to evaluations in excess of 10 percent for her service-connected bilateral ankle Achilles tendonitis.  For the reasons that follow, the Board finds that increased ratings are warranted.

In general, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the record reflects that the Veteran's ankle symptoms have not significantly changed, and thus uniform ratings are warranted.

For the entirety of the appeal period, the Veteran's bilateral ankle disabilities have been rated as 10 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating contemplates "moderate" limitation of motion.  In order to warrant a higher, 20 percent rating, "marked" limitation of motion must be shown.

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71(a), Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran submitted her original claim for service connection in April 2006.  Over the course of the appeal, she has consistently complained of bilateral ankle pain and instability and has averred that her ankle symptoms prevent her from walking or standing for long periods of time.  Essentially, she argues that her symptoms are severe enough to warrant an increased evaluation.

On VA examination in September 2006, the Veteran reported bilateral ankle weakness, stiffness, swelling, giving way, lack of endurance, and locking.  She reported that she was unable to march, walk, or stand for prolonged periods of time.  She described the pain as constant, with radiating pain to the arches and calf, as well as aching, squeezing, pressing, and cramping.  In terms of severity, she reported that pain was 10 out of 10.  She reported that she could function with medication, although she complained of incapacitation due to ankle problems about twice per month.  The examiner noted that she was occasionally unable to walk, climb, shop, drive a car, or push a lawnmower, but indicated that she was able to perform most of the necessary duties of daily life.

On physical examination, there was no edema of the lower extremities.  Examination of the feet revealed no unusual weightbearing.  Gait was abnormal with a limp, but she did not require any device for ambulation.  The examiner noted tenderness to palpation of the bilateral Achilles tendon insertion.  On range of motion testing (for both ankles), dorsiflexion was 20 degrees and plantar flexion was 30 degrees.  There was some limitation of motion secondary to pain following repetitive movement.  X-rays of both ankles were normal.  The examiner diagnosed bilateral Achilles tendonitis with severe impairment secondary to constant and persistent pain.

In her December 2007 notice of disagreement, the Veteran reported that her ankles were very tender with constant aching and cramping.  She stated the pain was "severe at times."  She reported twisting her ankles often and needing assistance when getting up from a seated position, and stated that she had difficulty driving and standing in lines due to ankle pain.  She further stated that she walked with a cane "most days" and that she "live[d] with the constant fear of twisting my ankles because it happens so often."

On VA examination in June 2011, the Veteran described bilateral ankle weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, drainage, and pain.  She denied any deformity, effusion, subluxation, or dislocation.  She reported flare ups as often as 10 times per day, precipitated by physical activity, including standing, and lasting for about 5 minutes.  The severity of the pain was 10 out of 10.  She said she needed a cane for ambulation.  She also reported that "when I go grocery shopping, I need [a] power chair and if I try to reach for an item, the back of my ankles hurt when I stretch."  In addition, she described numbness in her left foot, as well as a tingling sensation.  She reported that she continued to twist her ankles often.  In terms of functional impairments, she reported that she could not drive more than 30 minutes, and that she needed assistance getting up and out of a car.

On physical examination, it was noted that the Veteran's gait was abnormal due to difficulty of plantar flexion.  An examination of the feet revealed no signs of abnormal weight bearing or breakdown.  The examiner noted that she did not require any assistive device for ambulation.  There was tenderness on palpation for both ankles, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, deformity, guarding of movement, malalignment, or drainage.  No subluxation or ankylosis was noted.  On range of motion testing (for both ankles), dorsiflexion was 15 degrees and plantar flexion was 30 degrees.  X-rays of both ankles were normal.  The examiner noted that there was no indication of a malunion of the os calcis or astragalus.  The examiner confirmed the diagnosis of bilateral Achilles tendonitis.  However, the examiner noted that the Veteran's condition was "active."  In terms of functional limitations, the examiner indicated that she was unable to walk or stand for more than 30 minutes at a time and was unable to reach overhead counters due to ankle pain.

Subsequent VA podiatry clinic notes, as well as private treatment notes, reflect continued complaints of and treatment for ankle pain.  In October 2011, a podiatry clinic note revealed focal thickening of the distal Achilles tendons, consistent with tendinosis or partial tear.  Tenosynovitis was also noted.

In her May 2012 substantive appeal, the Veteran asserted that she was referred to the Los Angeles VAMC for "surgery on both ankles."  A review of the records confirms that although she did receive recommendations for ankle surgery, no surgery has ever been performed.

Records from the Foot and Ankle Institute reveal that, in June 2012, magnetic resonance imaging (MRI) of the left ankle confirmed mild Achilles tendinosis, but identified no other ligament or tendon problems.  In August 2013, a VA MRI confirmed that there was interval improvement in the Achilles tendinosis with mild fusiform thickening remaining, consistent with mild tendinosis.  The Veteran participated in physical therapy throughout 2014; records from her therapist show that she was treated for chronic low back pain and myofascial pain, in addition to bilateral ankle pain.  Physical therapy range of motion testing shows that in March 2014, dorsiflexion was 15 degrees and plantar flexion was 30 degrees for both ankles.

Subsequent treatment notes from the Foot and Ankle Institute in June 2014 show continued complaints of ankle pain and instability.  On examination at that time, there was tenderness on palpation in both ankles with mild edema.  X-rays revealed no obvious pathology, and an ultrasound showed intact anterior talofibular ligament on both ankles.  However, the examiner noted that the calcaneofibular ligament on the left side appeared to be "very lax."  The examiner diagnosed chronic ankle instability, worse on the left than the right, possibly related to calcaneofibular ligament disruption.  In addition, the examiner noted a possible osteochondral lesion and "possible complex regional pain syndrome bilaterally."  In May 2014, the Veteran returned to the Foot and Ankle Institute, and was again diagnosed with a severely weak left ankle with recurrent sprains, severe pain in both ankles, as well as numbness, burning, and tingling.  The examiner noted that the polyarthralgia and neurological symptoms were of unknown origin.

During her July 2014 Board hearing, the Veteran reported that her ankle disabilities had gotten worse, and that she could not walk or stand for more than 5 minutes at a time.  She also stated that, due to her ankle problems, she frequently fell.  She reported that her last fall was in December 2013.  She reported having difficulty performing her job functions (she is an elementary school teacher), as her ankles hinder her ability to ambulate.  She stated she had missed "over 30 days" of work this year, but noted that she could not corroborate this statement with work records because she did not provide reasons for her absences.  She reported wearing braces which inhibited her range of motion.  She reported that her ankles prevented her from functioning on a daily basis.  She further stated: "I can't take care of myself, clean, and-everyday life and everyday routine things, such as driving, cleaning, and doing my job properly, and I'm just very concerned about my health and the severity of my falls."

The Board remanded the matter in October 2014 for evidentiary development.  On VA examination in January 2015, the Veteran reported pain in both ankles which was aggravated by cold weather, prolonged standing, and walking uphill.  She reported taking Naprosyn for the pain.  She reported flare ups, but did not provide specific information regarding severity or frequency.  On range of motion testing for the right ankle, dorsiflexion was 15 degrees and plantar flexion was 40 degrees.  As for the left ankle, dorsiflexion was 10 degrees and plantar flexion was 30 degrees.  However, painful motion was noted in both ankles, which the examiner indicated caused an additional 5 degrees of limitation in both dorsiflexion and plantar flexion.  Repetitive motion testing was performed, with no change in range of motion.  Muscle strength testing was normal, and no atrophy was noted.

The examiner indicated that there was no ankylosis of either ankle.  The examiner did note that there was some bilateral instability, consistent with the Veteran's medical history.  While there was no history of shin splints, stress fractures, Achilles tendon rupture, malunion of os calcis or astragalus, or astragalectomy, the examiner noted that the Veteran did have a history of Achilles tendonitis, but that there were no current symptoms.  In terms of assistive devices, the examiner noted that the Veteran used braces, a cane, and a walker.  The examiner further noted that her ankle disabilities did impact her occupational functioning; however, the examiner concluded that she "can perform general activities without significant restrictions" other than those requiring prolonged standing and walking.

As noted above, the Veteran has been assigned 10 percent evaluations for each ankle, based on limitation of motion.  The current evaluations contemplate periarticular pathology productive of painful motion.  The evaluations are also consistent with moderate limited motion.  In order to warrant a higher evaluation, she must have the functional equivalent of marked limited motion.  See DeLuca, 8 Vet. App. 202 (1995).

Applying the ratings criteria to the facts of this case, the Board finds that the criteria for separate evaluations greater than 10 percent for service-connected right and left ankle disabilities have been met.  In this respect, the credible lay and medical evidence establishes that the Veteran's bilateral ankle disabilities result in painful motion with motion loss less than marked in degree.  However, in addition to limited motion, there is a restriction in the ability to stand and instability.  The overall functional impairment is marked.

The weight of the evidence demonstrates that, throughout the appeal period, the Veteran's range of motion for both right and left ankles, taking into account painful motion, has been, at worst, 25 degrees of plantar flexion and 5 degrees of dorsiflexion (for the left ankle); and 25 degrees of plantar flexion and 10 degrees of dorsiflexion (for the right ankle).  Although these measurements certainly demonstrate limited motion, the degree of limitation is not severe enough to equate to "marked" limitation.  However, evidence consistently demonstrates that the Veteran is able to ambulate with assistive devices; in fact, the January 2015 VA examination report held that she is capable of performing "general activities without significant restrictions."  Although there are reports of flare ups, there is no indication that her ankles lock up or prevent her from moving with regularity.  In addition, the Board notes that the Veteran has described having constant ankle pain and instability.  Some of the more thorough evidence confirms that there is instability and that there is a restriction in the ability to walk.  Overall, the combined functional impact is marked.

To the extent the Veteran claims that her ankle symptoms prevent her from, for example, cleaning, driving, and performing her duties as a schoolteacher, the Board finds that her lay statements are outweighed by the medical evidence demonstrating that she is capable of performing most daily activities.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (when weighing credibility, the Board may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Indeed, the January 2015 VA examination, along with the Veteran's report of continued employment as a school teacher, contradicts her assertion during the Board hearing that she cannot perform the basic functions of daily living.  The examination report indicates only that her ankle disabilities prevent her from prolonged standing or walking uphill-factors that equate to "marked" limited motion.  (Relatedly, we note that the overall impact of her service-connected disabilities on employment will be discussed in her claim for TDIU, addressed in the Remand section below.)  In sum, the medical and lay evidence establishes that the Veteran's bilateral ankle disabilities are productive of marked limitation of motion.  

The Board has also considered other potentially applicable Diagnostic Codes; however, the Veteran's bilateral ankle disabilities are not shown to involve any other factor or diagnosis that would warrant evaluation under any other provision of the rating schedule.  Specifically, the January 2015 VA examination report confirms that the Veteran has no history of ankylosis of the ankles or subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy, and none of the remaining evidence of record-including the Veteran's lay statements-suggests that she has any of these diagnoses.  Consequently, evaluations under Diagnostic Codes 5270, 5272, 5273, or 5274 are not appropriate.

For the foregoing reasons, the Board finds that the Veteran's limitation of motion more nearly approximates marked limitation, and therefore increased evaluations are warranted for either ankle.


Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected bilateral ankle disabilities.  The evidence shows chronic ankle pain with instability and moderately reduced range of motion, but with no evidence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  The Veteran's separate 20 percent ratings under Diagnostic Code 5271 accurately contemplate this symptomatology.  In addition, to the extent the Veteran claims that her ankle pathology prevents her from working, the Board notes that the issue of entitlement to TDIU has been remanded by the Board and will be addressed in a later adjudication.  Accordingly, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to an evaluation of 20 percent for right ankle Achilles tendonitis is granted.

Entitlement to an evaluation of 20 percent for left ankle Achilles tendonitis is granted.


REMAND

Whenever a veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, she has implicitly made a claim for a TDIU.  The TDIU is not a separate claim that must be raised with specificity; rather, it is a component of the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Here, the Veteran submitted a January 2015 statement indicated that her service-connected ankle disabilities impact her ability to be gainfully employed.  Consequently, a TDIU claim is considered to have been raised by the record.  The Board finds that further development is necessary to properly adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.  Specifically, the AOJ should obtain the appellant's attendance records for the prior three years and her salary record for the same period.

2.  After undertaking any appropriate development, adjudicate the issue of entitlement to a TDIU.  If upon completion of the above actions any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


